Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Albarr Ali Abdullah appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Abdullah, No. 2:12-cr-00688-CWH-1 (D.S.C. Apr. 9, 2015); see United States v. Mann, 709 F.3d 301, 304-05 (4th Cir.2013) (reviewing disposition of a § 3582(c)(2) motion for an .abuse of discretion). We also deny Abdullah’s motion for transcripts at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.